Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment filed 05/26/2022 has been entered. Claims 1-13 remain pending in the application.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20150279356 A1) in view of Harrell (US 8644113 B2) and Cha (JP 2019003631 A, all citations provided from machine translation attached).

Regarding claim 1, Lee teaches a communication unit (19) configured to communicate with a plurality of external AI apparatuses (11-18). (Paragraphs 78, 91, Claim 1, Fig.1B)

Lee also teaches a processor (20) configured to: receive sound signals of the user from the plurality of external AI apparatus (11-18). (Paragraphs 81-82, 73-76, Fig.1A-2)

Lee also teaches calculate a distance (335, 1600) and a variation of the distance from each of the plurality of external AI apparatus to the user based on the obtained sound signals. (Paragraphs 63-64, 96-97, 118-123, Claim 21, Fig.16)

Lee also teaches the calculated distance and the calculated variation of the distance. (Paragraphs 58, 63-64, 96-97, 118-123) 

 	Lee does not explicitly teach to determine a current path of the user based on these distances and determine a future path of the user based on the current path and to determine a target device and an information providing device from controllable devices based on the future path of the user, and control an operation of the target device, wherein the target device and the information providing device are located in the future path, the target device is closest to a location of the user in the future path, the information providing device is a device different from the target device, and the target device is controlled to be outputting a first state information of the target device and a second state information of the information providing device.

 	Harrell teaches to determine a current path of the user based on the calculated distance. (Col.8 lines 15-21, Claims 3-4) 

Harrell also teaches to determine a future path of the user based on the current path. (Col.8, lines 38-48, Claims 3-7)

Cha teaches to determine a target device (devices/objects located in living room, kitchen, entrance, bathroom, bedroom) and an information providing device (communication interface 413, electronic device 410) from controllable devices based on the future path (future time point) of the user. (Page.8, paragraph 7-Page.9, paragraph 1, Page.13, paragraphs 1-4, Page.10, paragraphs 2-4)

Cha also teaches to control an operation of the target device (light power supply). (Page.10, paragraphs 2-4)

Cha also teaches wherein the target device and the information providing device are located in the future path. (Page.8, paragraph 7-Page.9, paragraph 1, Page.13, paragraphs 1-4, Page.10, paragraphs 2-4)

Cha also teaches the target device (devices/objects located in living room, kitchen, entrance, bathroom, bedroom) is closest to a location of the user in the future path. (Page.8, paragraph 7-Page.9, paragraph 1)

Cha also teaches the information providing device (communication interface 413, electronic device 410) is a device different from the target device (devices/objects located in living room, kitchen, entrance, bathroom, bedroom). (Page.8, paragraph 7-Page.9, paragraph 1, Page.13, paragraphs 1-4, Page.10, paragraphs 2-4)

Cha also teaches the target device (devices/objects located in living room, kitchen, entrance, bathroom, bedroom) is controlled to be outputting a first state information of the target device and a second state information of the information providing device (electronic device 410). (Page.10, paragraphs 2-4)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Lee to incorporate to determine a current path of the user based on the calculated distance and to determine a future path of the user based on the current path as taught by Harrell in order to determine direction and/or velocity of travel, so as to set constraints on the user's movement, such constraints can be used to improve the positioning accuracy and/or to reduce the number of reliable sound signals required to accurately determine location and further modify Lee to incorporate to determine a target device and an information providing device from controllable devices based on the future path of the user, and control an operation of the target device, wherein the target device and the information providing device are located in the future path, the target device is closest to a location of the user in the future path, the information providing device is a device different from the target device, and the target device is controlled to be outputting a first state information of the target device and a second state information of the information providing device as taught by Cha in order to predict the position of the user at a future time point and specify a device closest to a user and process an operation based on a user command, or after specifying a device closest to a user, the specified device may be the user. 

Regarding claim 2, Lee teaches wherein the target device (25) is 20selected from controllable devices (11-18) through the communication unit (19). (Paragraphs 73-76, 52, Figs.1A-1B)

Lee also teaches wherein the controllable devices (11-18) include the plurality of external AI apparatuses and Internet of things devices. (Paragraphs 73-76, Figs.1A-1B)

Regarding claim 3, Lee teaches wherein the processor (20, 23) is configured to determine a device to be the target device (Paragraph 81, target 25), the device having a distance equal to or higher than a predetermined distance (Paragraph 75) from the current path or the future path among the controllable 5devices. (Paragraphs 81-82, 73-76, Claim 1, Figs.1A-2) Lee teaches a speech recognition system 20 which has a server 23 to recognize speech, speech is then recognized by the server 23 and is transmitted to a target 25, so that the target 25 may be controlled by speech.

 	Lee does not explicitly teach a current path of the user.

 	Harrell teaches a current path of the user. (Col.8 lines 15-21, Claims 3-4) 

 	It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Lee to incorporate a current path of the user in order to determine direction and/or velocity of travel, so as to set constraints on the user's movement, such constraints can be used to improve the positioning accuracy and/or to reduce the number of reliable sound signals required to accurately determine location.

Regarding claim 4, Lee teaches wherein the processor (20) is configured to determine a device to be the target device (Paragraphs 44, 81, target 25), the device being a device 10closest to a final location of the future path among the controllable devices. (Paragraph 81-82, 12, Claims 5, 15, Fig.2, Fig.17) The terminals 21, 21-1, 21-2 . . . , and 21-N that are positioned at separate locations and receive speech and whichever terminal is closest to the user who is speaking will inherently receive the speech first, speech is then recognized by the server 23 and is transmitted to a target 25.

Regarding claim 5, Lee teaches wherein the operation of the target device (11-18) includes at least one of an operation for controlling 15the target device (Paragraph 81, target 25), an operation for outputting state information of the target device or an operation for outputting state information of an information providing device (Paragraphs 59, 122). (Paragraphs 81-82, 73-76, Claim 1, Figs.1A-2) Lee teaches outputting location information (state information) of the terminals 21, 21-1, 21-2 . . . , and 21-N (information providing device) The terminals 21, 21-1, 21-2 . . . , and 21-N (information providing device) are different then the target device 25 and the terminals outputs state information such as location. 

Regarding claim 6, Lee teaches wherein the processor (20, 23) is configured to determine the target device (25), the operation of the target device or the information providing device by additionally considering at least one of current time information, weather information, state information of the controllable devices, a 5record of interaction with the user, or a content of an utterance voice of the user. (Paragraphs 81-85, Claim 1, Fig.2) Lee teaches the speech recognition system 20 includes a plurality of terminals 21, 21-1, 21-2, . . . , and 21-N (information providing device) to receive speech, and a server 23 (processor) to recognize speech. Speech recognized (content of an utterance voice of the user) by the server 23 is transmitted to a target 25, so that the target 25 may be controlled by speech.

Regarding claim 7, Lee teaches wherein the operation of the target device includes behavior information which indicates a 10content of the operation (Paragraphs 10, 98, Claims 9, 19, Fig.14) and time information which indicates a time of processing the operation. (Paragraphs 92-93, 95)

Regarding claim 11, Lee teaches wherein the processor is configured to determine a plurality of pairs of the target device 20and the operation of the target device. (Paragraphs 177, 73-76, 81-82, Fig.1A-2).

Regarding claim 12, Lee teaches receiving sound signals of a user from a plurality of external AI apparatuses. (Paragraphs 73-76, 81-82, Fig.1A-2), 

Lee also teaches determining a current location of the user based on the received sound signals. (Paragraphs 58, 63-64, 96-97, 118-123) 

Lee also teaches determining a target device (11-18) an information providing device (21-N) and an operation of the target device, in consideration of the current location. (Paragraphs 73-76, 52, Figs.1A-1B) 

Lee also teaches transmitting a control signal of processing the determined operation to the determined target device. (Paragraphs 73-76, 81-82, Fig.1A-2)

Lee does not explicitly teach to determine a current path of the user and to determine a future path of the user based on the received sound signals and wherein the target device and the information providing device are located in the future path, the target device is closest to a location of the user in the future path, the information providing device is a device different from the target device, and the target device is controlled to be outputting a first state information of the target device and a second state information of the information providing device.

 	Harrell teaches to determine a current path of the user. (Col.8 lines 15-21, Claims 3-4) 

Harrell also teaches to determine a future path of the user based on the received sound signals. (Col.8, lines 38-48, Claims 3-7)

Cha teaches wherein the target device (devices/objects located in living room, kitchen, entrance, bathroom, bedroom) and the information providing device (communication interface 413, electronic device 410) are located in the future path (future time point). (Page.8, paragraph 7-Page.9, paragraph 1, Page.13, paragraphs 1-4, Page.10, paragraphs 2-4)

Cha also teaches the target device (devices/objects located in living room, kitchen, entrance, bathroom, bedroom) is closest to a location of the user in the future path. (Page.8, paragraph 7-Page.9, paragraph 1)

Cha also teaches the information providing device (communication interface 413, electronic device 410) is a device different from the target device (devices/objects located in living room, kitchen, entrance, bathroom, bedroom). (Page.8, paragraph 7-Page.9, paragraph 1, Page.13, paragraphs 1-4, Page.10, paragraphs 2-4)

Cha also teaches the target device (devices/objects located in living room, kitchen, entrance, bathroom, bedroom) is controlled to be outputting a first state information of the target device and a second state information of the information providing device (electronic device 410). (Page.10, paragraphs 2-4)

Regarding claim 13, the claim discloses substantially the same limitations, as claim 12. All limitations as recited have been analyzed and rejected with respect to claim 13, and do not introduce any additional narrowing of the scopes of the claims as analyzed. Therefore, claim 13 is rejected for the same rational over the prior art cited in claim 12.  

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Harrell and Cha, as applied to Claims 1-7 above, and in further view of Cha (will be referred to as Cha 2018 from hereon) (KR 2018-0134628A, all citations are provided from machine translation attached).

Regarding claim 8, Lee does not explicitly teach wherein the processor is configured to 15predict a time when the user reaches the target device, and determine the time information based on the predicted time.

 	Cha 2018 teaches wherein the processor is configured to 15predict a time when the user reaches the target device, and determine the time information based on the predicted time. (Page.7, paragraphs 4-5, Claims 6, 16)

 	It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Lee to incorporate wherein the processor is configured to 15predict a time when the user reaches the target device, and determine the time information based on the predicted time in order to predict a location of a user at a future time.

Regarding claim 9, Lee does not explicitly teach wherein the processor is configured to: determine the device closest to the final location of the future path to be the information providing device, Client Ref : 19SWPO81PCO1USO2/P019-00242USdetermine a device closest to the user on the future path to be the target device, and determine the operation of the target device to be outputting the state information of the information providing 5device.

 	Cha 2018 teaches wherein the processor (410) is configured to: determine the device closest to the final location to be the information providing device; (Page.7, paragraphs 4-6, 11-12) Cha teaches the electronic device 410, 413 (information providing device) may first move to the predicted location of the user 710, and when the user 710 moves to the 'entrance' where the user is located at the 'entrance' Based on the weather information, it says, 'It rains this evening. You can output information related to the predicted location, such as 'Keep your umbrella'. The electronic device 410 can also predict the user will be in the kitchen if the user says for example “recipe” the electronic device 410 (Page.7, Paragraph 4) then at this time, more specific location of the device can be managed in the table 900 to select the output media of the device () closer to the user in one space

Cha 2018 teaches to determine a device closest to the user to be the target device; (Page.8, paragraphs 1-3, 6) Cha teaches the electronic device 410 specifies a device (target device) closest to the user 1010 and processes an operation according to a user command, or specifies a device closest to the user 1010. The electronic device 410 can also predict the user will be in the kitchen if the user says for example “recipe” the electronic device 410 (Page.7, Paragraph 4) then at this time, more specific location of the device can be managed in the table 900 to select the output media of the device (target device) closer to the user in one space. (Page.7, Paragraph 12-Page.8, Paragraph 1)

 	Cha 2018 teaches to determine the operation of the target device to be outputting the state information of the information providing 5device. (Page.8, paragraphs 1-2, 6, Page.7, paragraphs 6, 12, Claims 5, 15-16) Cha teaches the electronic device 410 may transmit the information to the electronic device D so that the information is visually output through the display 4 of the electronic device D when the user is located in the 'kitchen' based on the table 900. As another example, when a plurality of output media exist in one space, the electronic device 410 can select a device or an output medium of a device closer to the type of information to be output and a device closer to the output medium. (Page.7, Paragraph 12-Page.8, Paragraph 1)

 	Harrell teaches a future path of the user. (Col.8, lines 38-48, Claims 3-7)

 	It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Lee to incorporate wherein the processor is configured to: determine the device closest to the final location to be the information providing device, Client Ref : 19SWPO81PCO1USO2/P019-00242USdetermine a device closest to the user to be the target device, and determine the operation of the target device to be outputting the state information of the information providing 5device in order to provide a notification to the user and process an operation according to a user command and further modify Lee to incorporate a future path of the user in order to determine direction and/or velocity of travel, so as to set constraints on the user's movement, such constraints can be used to improve the positioning accuracy and/or to reduce the number of reliable sound signals required to accurately determine location.

Regarding claim 10, Lee teaches wherein the processor is configured to: determine a device corresponding to the content of the 10utterance voice of the user among the controllable device to be the information providing device. (Paragraphs 81-82, 73-76, Claim 1, Figs.1A-3) Lee does not explicitly teach to determine the device closest to the user on the future path to be the target device, and determine the operation of the target device to be 15outputting the state information of the information providing device.

 	Cha 2018 teaches to determine the device closest to the user to be the target device, and determine the operation of the target device to be 15outputting the state information of the information providing device. (Page.8, paragraphs 1-2, 6, Page.7, paragraphs 6, 12, Claims 5, 15-16) Cha teaches the electronic device 410 specifies a device (target device) closest to the user 1010 and processes an operation according to a user command, or specifies a device closest to the user 1010. The electronic device 410 can also predict the user will be in the kitchen if the user says for example “recipe” the electronic device 410 (Page.7, Paragraph 4) then at this time, more specific location of the device can be managed in the table 900 to select the output media of the device (target device) closer to the user in one space. (Page.7, Paragraph 12-Page.8, Paragraph 1) 

Cha also teaches the electronic device 410 may transmit the information to the electronic device D so that the information is visually output through the display 4 of the electronic device D when the user is located in the 'kitchen' based on the table 900. As another example, when a plurality of output media exist in one space, the electronic device 410 can select a device or an output medium of a device closer to the type of information to be output and a device closer to the output medium. (Page.7, Paragraph 12-Page.8, Paragraph 1)

 	Harrell teaches a future path of the user. (Col.8, lines 38-48, Claims 3-7)

 	It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Lee to incorporate to determine the device closest to the user to be the target device, and determine the operation of the target device to be 15outputting the state information of the information providing device in order to provide a notification to the user and process an operation according to a user command and further modify Lee to incorporate a future path of the user in order to determine direction and/or velocity of travel, so as to set constraints on the user's movement, such constraints can be used to improve the positioning accuracy and/or to reduce the number of reliable sound signals required to accurately determine location.

Response to Arguments
Applicant’s amendments to the claims are sufficient to overcome the rejection under 35 U.S.C. 112 (a) and (b) of claims 1-13.  Accordingly, the rejection has been withdrawn.

In response to the Terminal Disclaimer (TD) filed on 05/26/2022, Examiner withdraws the rejections of claim 1 under 35 USC § 101 directed to double patenting.

Applicant’s arguments with respect to claim(s) 1, 12-13 and all subsequent dependent claims have been considered but are moot in view of the references cited in the most current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The references made herein are done so for the convenience of the applicant. They are in no way intended to be limiting. The prior art should be considered in its entirety.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Shams (US 20170076212 A1) is directed to a collaboration of audio sensors in an artificial intelligence (AI) environment to identify and continuously track multiple users.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLAH ABULABAN whose telephone number is (571)272-4755. The examiner can normally be reached Monday - Friday 7:00am-3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A./Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645